Citation Nr: 0706197	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-28 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 30, 2001 to 
November 28, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.

In July 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  A left leg disability had its onset during active 
service.

2.  A right knee disability did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  A left leg disability was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  The criteria for entitlement to service connection for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in January 2002.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additional letters were sent to the veteran 
in August 2002 and December 2005.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right knee disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  In an October 2003 treatment record, the veteran's 
private physician noted that the veteran had his service 
discharge papers.  The veteran's service medical records 
contained in the claims file appeared complete, but did not 
have a separation examination.  In July 2005, the Board 
remanded the veteran's claims in order to obtain these 
discharge papers.  The RO attempted to obtain any additional 
service medical record not of record, including the veteran's 
separation examination; however, the RO was informed that no 
additional service medical records could be located.  

Based on this development history and the responses, the 
Board finds that further development for any military medical 
records would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2006).  The Board also finds 
that the RO's actions have fully complied with VA's duty to 
notify the appellant regarding this matter.  See 38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2006).  The 
appellant has not identified any additional relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in September 2002.  Although an etiological 
opinion was not obtained concerning the right knee, remand 
for such an opinion is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The veteran is not shown to have received treatment 
for or a diagnosis of a right knee disorder during service 
and the claims file does not contain competent evidence 
showing that the claimed condition is related to his service.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Left leg disability

After a careful review of the evidence of record, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for a left leg disability.  

Service medical records show that in August 2001, the veteran 
was treated for complaints of left knee pain, which occurred 
after falling while running.  In September 2001, he was 
treated for left leg/knee pain, which he had for weeks.  
Chart review showed that a July 2001 bone scan revealed a 
left femur stress reaction.  He was diagnosed as having an 
overuse injury.  He subsequently underwent a bone scan and 
was diagnosed as having moderately severe bilateral shin 
splints with stress reaction in the left femur.  Treatment 
records from October 2001 show that the veteran continued to 
receive treatment for left leg pain and was diagnosed as 
having status post left femur stress reaction, shin splints, 
and left knee pain - retropatellar pain syndrome.  In 
November 2001, the veteran was treated for complaints of left 
shin and thigh pain.  It was noted that the date of onset was 
June 2001 during basic training.  Following physical 
examination, the veteran was diagnosed as having bilateral 
tibiae stress reactions.  

Following service, the veteran was afforded a VA examination 
in September 2002.  He reported that he fell during in-
service training and injured his left leg.  The parts that 
were involved were the shin, ankle, and thigh.  Following a 
physical examination, the veteran was diagnosed as having 
left leg strain.

The veteran received private treatment for his left leg 
disability.  In an October 2003 treatment record, he 
complained of having shin splints in both legs, the left 
being worse than the right.  He was diagnosed as having 
bilateral shin splints.

In September 2006, the veteran was afforded another VA 
examination.  The claims file was reviewed.  The veteran 
complained at that time of having difficulty running or 
walking over the past 5 years and pain with sitting and/or 
standing, mainly in his left shin medial to the whole region 
where he would have flare-ups generally at the end of the 
day.  Physical examination revealed considerable tenderness 
to palpation of the left tibia/fibula.  The veteran was 
diagnosed as having bilateral medial tibial stress syndrome 
with continued chronic recurrent pain.  The examiner stated 
that given his presentation of pain in service, the veteran's 
current leg disorder had its onset during active service and 
that it was at least as likely as not that his current medial 
tibial stress syndrome was the same as that incurred in 
service.  X-rays of the tibia and fibula were normal; 
however, the examiner stated that this did not rule out 
medial tibial stress syndrome/shin splints.  A bone scan was 
also normal.  

Regardless of the normal x-ray and bone scan in September 
2006, the VA examiner did diagnose medial tibial stress 
syndrome.  His diagnosis was supported by the findings on 
physical examination of considerable tenderness to palpation 
of the left tibia/fibula.  In light of the service medical 
records, continuity of symptomatology, and the September 2006 
VA examiner's opinion, the Board finds that the veteran's 
left leg disability was incurred during service; therefore, 
service connection is warranted.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  


B.  A right knee disability

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right knee disability.  

The service medical records are negative for any complaints 
or findings of a right knee injury.  The veteran complained 
of knee problems on October 18, 2001.  There were no 
objective findings of a right knee disorder at any time 
during service.  The veteran was treated for orthopedic 
complaints on numerous occasions during service and there was 
never any mention of a right knee injury or disorder. 

The only evidence following service that shows that the 
veteran has a right knee disability was the September 2002 VA 
examination.  The veteran stated that he had injured his 
right knee as a result of a fall during physical training.  
Physical examination showed normal range of motion of the 
right knee with mild discomfort.  X-rays of the right knee 
showed no abnormalities.  The veteran was diagnosed as having 
right knee strain.  

There is no competent medical evidence of record showing that 
the veteran's right knee disability had its onset during 
active service or is related to any in-service disease or 
injury.  As there is no medical opinion linking the current 
right knee disability to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service, service connection is not warranted.  Neither the 
Board nor the veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a right knee disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. § 5107.


ORDER

Service connection for a left leg disability is granted.

Service connection for a right knee disability is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


